United States Court of Appeals
                     For the First Circuit
No. 06-2449

                  COMMONWEALTH OF PUERTO RICO,

                      Plaintiff, Appellant,

                               v.

 UNITED STATES OF AMERICA; ALBERTO R. GONZALES, Attorney General;
ROBERT MUELLER, Director of the FBI; ROSA EMILIA RODRIGUEZ-VÉLEZ,
    U.S. Attorney for the District of Puerto Rico; and LUIS S.
  FRATICELLI, Special Agent in Charge of the FBI in Puerto Rico,

                     Defendants, Appellees.


                             ERRATA

     The opinion of this court issued on June 15, 2007, should be
amended as follows:

     On page 49, line 4, replace "note 16," with "note 15,".